Citation Nr: 0520883	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
of the left hand with residual permanent flexion of the third 
and fourth digits, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for posttraumatic 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978 and from April 1979 to December 1980.  The 
veteran also had additional unverified service.

This appeal arose from a March 2002 rating decision of the 
St. Petersburg Department of Veterans Affairs (VA), Regional 
Office (RO).  The case was subsequently transferred to the 
jurisdiction of the Atlanta RO.  In January 2005, the veteran 
testified before the Board at a personal hearing conducted at 
the Atlanta RO.

The issue of entitlement to an increased evaluation for 
gunshot wound of the left hand with residual permanent 
flexion of the third and fourth digits, currently evaluated 
as 10 percent disabling, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Current posttraumatic arthritis of the left knee is not the 
result of a disease or injury incurred in active service.


CONCLUSION OF LAW

Posttraumatic arthritis of the left knee was not incurred in 
active service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the veteran was provided with a VCAA 
notice letter in May 2001.  This correspondence informed him 
of the evidence that was needed to substantiate his claim for 
service connection for a left knee disorder, to include 
arthritis.  He was told what evidence he should provide and 
what evidence VA would obtain on his behalf.  In a statement 
submitted in July 2001, the veteran indicated that he had had 
treatment at the Nashville VAMC.  In July 2001, the RO 
requested records from the Nashville VAMC dated from 1980 to 
2000.  In December 2001, it was noted that all records held 
at Nashville had been transferred to the Orlando VAMC.  These 
records were obtained and there were none dating from 1980.  
The veteran was also afforded a VA examination in January 
2002.  Therefore, it is found that the RO made all reasonable 
efforts to assist the veteran in the development of this 
claim, and the Board will proceed to the merits of the case.

The veteran has contended that he injured his left knee in a 
motor vehicle accident while on active duty in February 1980.  
He has variously stated that he struck his knee on the 
dashboard or that the seat struck his knee.  He stated that 
he now suffers from constant pain in the knee, with some 
catching and locking, and arthritis.  Therefore, he believes 
that service connection should be awarded.

Factual background

The veteran's service medical records showed that he was 
involved in a motor vehicle accident in February 1980.  The 
accident report noted that the power steering had failed; the 
veteran lost control of the jeep and hit the embankment on 
the right side of the road.  He was taken to an emergency 
room at a local civilian hospital.  He complained of a 
headache and pain in the mouth and neck.  He made no mention 
of any injury to the left knee.  The examination of his 
extremities showed no deformities, edema, or any other 
apparent injuries.  There was no objective evidence of a left 
knee injury.  

During a March 1988 examination conducted in connection with 
enlistment into the National Guard, the veteran made no 
mention of any left knee problems or complaints.  Clinical 
evaluation of the lower extremities was normal.

In December 1997, the veteran submitted an accidental injury 
report.  He stated that he had been told that he had torn 
muscles in the left leg and knee.

A December 1997 x-ray of the veteran's left knee showed no 
significant joint space narrowing, no significant 
degenerative changes, and no radiographic evidence of joint 
effusion.  VA outpatient treatment records reflected 
treatment for left patella tendonitis in September 2000, and 
complaints of left knee pain and crepitus in November 2000.  
In March 2001, he noted that he had had chronic left knee 
pain ever since his accident many years before.  It was noted 
that he was physically active on the job and would ride his 
bike five miles three times a week.

VA examined the veteran in January 2002.  The examiner noted 
the veteran's history of hitting his left knee on the 
dashboard during a motor vehicle accident.  He stated that 
over the years he had had worsening knee pain in the anterior 
aspect of the knee.  He described experiencing a constant 
dull ache.  He commented that wore a knee brace and had 
occasional give way.  He also complained of some swelling.  
The physical examination noted that he was ambulatory without 
assistive devices and was able to get on the examination 
table without trouble.  He was wearing a brace on the left 
lower extremity.  There was some swelling over the anterior 
aspect of the knee and there was a 2.5 centimeter scar over 
the patella.  Range of motion was from 0 to 140 degrees.  He 
appeared to be very apprehensive about the examination.  He 
displayed tenderness to palpation over the anterior aspect of 
the knee, as well as a positive patellar grind test.  An x-
ray showed some arthritic changes.  The impression was 
posttraumatic arthritis of the patellofemoral joint.  The 
examiner stated "[i]n my opinion, I believe that the current 
posttraumatic arthritis and symptoms are related to the 
dashboard injury of his left knee during his accident in 
1980."  

The veteran was again treated on an outpatient basis by VA.  
In August 2003, there was slight crepitus of the left knee, 
with mild intermittent pain.  There was no limitation of 
movement.

The veteran then testified before the Board at a personal 
hearing in January 2005.  He asserted during this hearing 
that he had first sought treatment for his left knee at the 
Nashville VAMC in the 1980s.  He stated that the jeep he had 
been driving in 1980 had flipped over after a tire had blown 
out and that the seat had hit his knee.  He stated that he 
now uses a TENS unit and a knee brace.  He reported having 
constant swelling.

Applicable laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical or, in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

With regard to service connection for posttraumatic arthritis 
on a presumptive bases under section 3.309(a), the Board 
notes that there is no evidence that the veteran developed 
arthritis to a compensable degree within one year of his 
separation from service.  While the veteran has stated that 
he had sought treatment in the 1980s for his left knee, there 
are no records available to substantiate this assertion.  
Significantly, when the veteran filed his first claim in 
1981, he made no mention of any knee complaints or of 
treatment for any knee disorders.  The first objective 
indication of any degenerative changes in the left knee joint 
was not made until 2002, when some arthritic changes were 
noted.  As a consequence, the Board concludes that service 
connection for arthritis on a presumptive basis must be 
denied.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Concerning service connection on a direct basis, the evidence 
clearly shows that the veteran was involved in a motor 
vehicle accident in February 1980.  However, at that time, he 
complained of a headache and pain in the mouth and neck.  He 
made no mention of any injury to or complaints about the left 
knee.  The examination of his extremities was normal.  Thus, 
the Board notes that there is no objective evidence that the 
veteran suffered a left knee injury at the time of the 1980 
accident.  

In addition, on an examination performed in March 1988 in 
connection with service in the National Guard, there were no 
complaints pertinent to the left knee.  Clinical evaluation 
of the lower extremities was normal.  In filing a claim for 
compensation in 1981, the veteran did not claim service 
connection for a left knee injury.  The earliest evidence of 
left knee complaints in this case is dated in the late 1990s, 
nearly 20 years after service, and the earliest evidence of 
arthritis of the left knee is dated in 2002, more than 20 
years after separation from service.

With regard to the twenty year evidentiary gap in this case 
between active service and the earliest evidence of knee 
complaints and of arthritis, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing left 
knee complaints, symptoms, or findings for nearly twenty 
years between the period of active duty and the medical 
reports dated in the late 1990s and the early part of this 
century is itself evidence which tends to show that a left 
knee disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, 230 F.3d at 1333.  The 
Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board has noted the opinion made by the VA examiner in 
January 2002 that the veteran's current posttraumatic 
arthritis of the left knee was related to the injury suffered 
in 1980.  However, as noted above, there is no indication in 
the service medical records that the veteran suffered any 
injury to the knee at the time of the 1980 motor vehicle 
accident.  The examiner's opinion was based solely on history 
as provided by the veteran.  Concerning this, the Board notes 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233(1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant).  

Accordingly, the opinion of the examiner in this case is of 
less probative weight than the absence of any evidence of a 
left knee injury in service or of any left knee complaints 
for many years after service.  Therefore, after weighing all 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for posttraumatic arthritis of the 
left knee, and the claim must be denied..  


ORDER

Service connection for posttraumatic arthritis of the left 
knee is denied.




REMAND

Reasons for Remand:  (1) change in rating criteria during 
appeal period without notice to the veteran; (2) last VA 
examination conducted in September 2000 by an examiner 
without the claims file; (3) additional treatment records to 
be obtained.

During the appeal period, the rating criteria for evaluating 
ankylosis and limitation of motion of digits of the hands 
were amended, effective from August 26, 2002.  See 67 Fed. 
Reg. 144, 48784-48787 (July 26, 2002).  Prior to August 26, 
2002, separate diagnostic codes were provided for: multiple 
fingers, unfavorable ankylosis (diagnostic codes 5216-5219); 
multiple fingers, favorable ankylosis (diagnostic codes 5220-
5223); and ankylosis of individual fingers (diagnostic codes 
5224-5227).  From August 26, 2002, the applicable changes are 
as follows.  Rating criteria is provided for evaluation of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  Unfavorable ankylosis of the multiple 
digits is contained in diagnostic codes 5216-5219. Favorable 
ankylosis of multiple digits is contained in diagnostic codes 
5220- 5223. Ankylosis of the individual digits is contained 
in diagnostic codes 5224-5227.  In addition, the new criteria 
provide for ratings for limitation of motion of individual 
digits is contained in diagnostic codes 5228-5230.

It does not appear that the veteran was provided notice of 
the new rating criteria in either the March 2003 statement of 
the case or in the August 2004 supplemental statement of the 
case.  Moreover, the veteran was last examined by VA in 
September 2000.  Given the age of this examination, it is not 
clear that it reflects the current degree of severity of his 
left hand gunshot wound residuals or that it address the new 
rating criteria.  Moreover, it is noted that the examiner did 
not have the claims folder available at the time of 
examination.  This violates 38 C.F.R. § 4.1 which clearly 
states that "[i]t is thus essential, both in the examination 
and in the evaluation of disability, that each disability be 
viewed in relation to its history."  Therefore, the Board 
concludes that another VA examination would be helpful in 
this case.

Finally, after reviewing the evidence of record, the Board 
has determined that additional development is needed before a 
final determination can be made as to the claim for 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left hand.  Initially, during his 
January 2005 personal hearing, the veteran stated that he had 
recently sought additional treatment for his left hand 
gunshot wound residuals.  The last treatment reports in the 
record date from August 2003.  It is believed that an attempt 
should be made to obtain additional treatment records to 
ensure that all relevant records have been associated with 
the claims folder.  

Thus, the case is REMANDED for the following:

1.  The Orlando VAMC must be contacted 
and requested to provide copies of all 
records pertaining to treatment of his 
left hand gunshot wound residuals 
developed between January 2003 and the 
present.

2.  The veteran should be afforded a VA 
orthopedic examination of the left hand.  
The examination should indicate how many 
fingers are affected by his gunshot wound 
residuals.  Specifically, it should be 
indicated how many and which digits are 
favorably ankylosed.  In addition, the 
examiner should state whether there is 
any limitation of motion of the left 
thumb such that there is a gap of more 
than two inches between the thumb pad and 
the fingers with the thumb attempting to 
oppose the fingers.

The examiner should consider the 
following during the examination:

For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

3.  The RO should readjudicate the claim 
for an increased evaluation for gunshot 
wound of the left hand with residual 
permanent flexion of the third and fourth 
digits, currently evaluated as 10 percent 
disabling considering the evidence in its 
entirety.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case which 
provides the veteran with all pertinent 
regulations including the revised rating 
criteria for evaluation of ankylosis or 
limitation of motion of single or 
multiple digits of the hand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or



other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


